



COURT OF APPEAL FOR ONTARIO

CITATION: Motuz (Re), 2021 ONCA 247

DATE: 20210420

DOCKET: C68632

Fairburn A.C.J.O., Doherty and
    Sossin JJ.A.

IN THE MATTER OF: Gary Robert Motuz

AN APPEAL UNDER PART XX.1 OF THE
CODE

Dean Embry, for the appellant, Gary
    Robert Motuz

Gerald Brienza, for the respondent,
    Attorney General of Ontario

Julia Lefebvre, for the respondent, Person
    in Charge of Waypoint Centre for Mental Health Care

Heard and released orally:
    April 16, 2021 by video conference

On appeal from the disposition of the
    Ontario Review Board, dated July 13, 2020, with reasons dated August 12, 2020.

REASONS FOR DECISION


[1]

This is an appeal from the July 13, 2020
    disposition of the Ontario Review Board (Board), imposing a detention
    order.

[2]

On February 24, 2021, the Board convened the
    appellants annual hearing pursuant to s. 672.81(1) of the
Criminal Code
,
    R.S.C. 1985, c. C-46,

resulting in another detention order. The
    reasons for the most recent detention order were released on March 18, 2021.
    Those reasons are largely the same as the reasons released on August 12, 2020.

[3]

As the July 13, 2020 disposition is no longer in
    effect, the parties were asked to provide written submissions on the question
    of mootness ahead of todays hearing. They were also permitted to make oral
    submissions on the question of mootness this morning.

[4]

All parties agree that the matter is moot.

[5]

The appellant argues, though, that because the
    reasons for the current disposition are largely the same as the reasons for the
    now moot disposition, the March 18, 2021 reasons should simply be incorporated
    into the present appeal without the need for new or additional arguments.

[6]

In oral submissions today, the Crown has taken
    the position that the matter is moot and should not be heard by this court
    without the benefit of a full record.

[7]

The Person in Charge of Waypoint Centre for
    Mental Health Care agrees with the Crown that this court should not exercise
    its discretion to hear the appeal today.

[8]

We agree that this appeal is moot, and we find
    that it should not be heard today.

[9]

The appellants request is to attempt to turn an
    appeal from the old disposition into an appeal from the new disposition. To be
    clear, the new disposition has not been appealed from and there is no record
    before this court as it relates to the new disposition. On their face alone,
    the reasons for the new disposition demonstrate that things have changed to
    some extent between the two dispositions. Counsel are in agreement that, among
    other things, there has been a fairly recent decompensation over the winter.
    Not only are we without a transcript of the evidence upon which the
    February 24, 2021 disposition rests, but we are also without the most recent
    hospital report setting out the appellants progress and status between the July
    13, 2020 disposition and the February 24, 2021 disposition.

[10]

We decline to determine the merits of an appeal
    without an appropriate record, particularly an appeal that rests on the
    question of the reasonableness of the Boards disposition.

[11]

The appeal from the 2020 order is therefore dismissed
    as moot.

[12]

If the appellant commences an appeal from the
    February 24, 2021 disposition, this court will endeavour to find as early a date
    as possible in the circumstances for the hearing of the appeal.

Fairburn
    A.C.J.O.

Doherty
    J.A.

L.
    Sossin J.A.


